                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

UNITED STATES OF AMERICA and              )
PEOPLE OF THE VIRGIN ISLANDS              )
                                          )
               v.                         )                 Criminal Action No. 2015-0039
                                          )
DELROY THOMAS,                            )
                                          )
                      Defendant.          )
__________________________________________)
Attorneys:
Alphonso G. Andrews, Esq.,
Rhonda Williams-Henry, Esq.,
St. Croix, U.S.V.I.
        For the United States

Martial A. Webster, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                                            ORDER

       THIS MATTER comes before the Court on the Government’s “Motion for Leave to File

Document Under Seal.” (Dkt. No. 278). In its Motion, the Government requests that the Court

grant its motion to “file a document under seal” without describing the nature of the document or

the reasons the document should be filed under seal.

       It is well-settled law that there exists “a common law public right of access to judicial

proceedings and records.” In re Cendant Corp., 260 F.3d 183, 192 (3d Cir. 2001) (citation

omitted). “When a party files a motion to seal, he or she must demonstrate that ‘good cause’ exists

for protection of the material at issue.” Ragbir v. United States, 2018 WL 3972921, at *1 (D.N.J.

Aug. 20, 2018) (citing E.E.O.C. v. Kronos Inc., 620 F.3d 287, 302 (3d Cir. 2010)). “Good cause

is established on a showing that disclosure will work a clearly defined and serious injury to the
party seeking closure. The injury must be shown with specificity.” Id. (quoting Pansy v. Borough

of Stroudsburg, 23 F.3d 722, 786 (3d Cir. 1994)).

       Similarly, “[t]he First Amendment right of access to criminal proceedings is firmly

established.” United States v. Smith, 123 F.3d 140, 146 (3d Cir. 1997) (citing Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980)). “[F]or a district court to seal a criminal

proceeding or records, ‘particularized findings must be made on the record in each case, (1)

establishing the existence of a compelling governmental interest, and (2) demonstrating that absent

limited restrictions upon the right of access, that other interest would be substantially impaired.’”

Id. at 147 (quoting United States v. Antar, 38 F.3d 1348, 1359 (3d Cir. 1994)). Thus, “where a

right of access exists, the proponent of closure bears a strong burden in rebutting the ‘presumption

of openness.’” Antar, 38 F.3d at 1362.

       Because the Government has provided no information upon which the Court can determine

whether the presumption of openness has been rebutted, the Court will deny the Motion without

prejudice.

       UPON CONSIDERATION of the foregoing, it is hereby

       ORDERED that the Government’s “Motion for Leave to File Document Under Seal” is

DENIED WITHOUT PREJUDICE.

       SO ORDERED.

Date: June 26, 2019                                           _______/s/________
                                                              WILMA A. LEWIS
                                                              Chief Judge
